Citation Nr: 1704917	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating higher than zero percent for conductive hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 2005. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 2005 rating decision granted entitlement to service connection for left ear mastoidectomy and tympanoplasty, but denied service connection for left ear hearing loss.  The Veteran appealed both decisions and, in July 2008, the RO continued the evaluation for conductive hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone in ear at zero percent.  The RO noted that the November 2005 rating decision erred in denying hearing loss in the left ear because granting service connection for mastoidectomy and tympanoplasty was also a grant for the resultant conductive hearing loss in the left ear. 

In March 2010, the Veteran filed a notice of disagreement for his noncompensable hearing loss disability.  The Veteran filed his Substantive Appeal on VA Form 9 in July 2011, asserting that hearing loss was not the only issue he was having with his left ear.  He stated he has had five or more surgeries on his ear, and the pain, infections, and ear drum ruptures are more disabling than the hearing loss.  In March 2016, the Veteran was afforded a VA examination, and a supplemental statement of the case (SSOC) was issued that continued the zero percent evaluation for conductive hearing loss. 

In January 2017, the Veteran filed another Substantive Appeal on VA Form 9 and stated that he wanted to appear at a hearing before a Veteran's Law Judge, via video conference on the issue of left ear hearing loss.

Consequently, the Board finds that it has no alternative but to remand all of the issues on appeal so that the Veteran may be provided with his requested hearing. 

Accordingly, the case is REMANDED for the following action:

Arrangements should be made to schedule the Veteran for a hearing before a Veteran's Law Judge via video conference following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

